DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-14, 27-28 and 31-36 are allowable. The restriction requirement between Species A: Stacked Battery and Species B: Stacked Device , as set forth in the Office action mailed on 10/27/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/27/2020 is withdrawn.  Claims 1-10 , directed to Species A: Stacked Battery are no longer withdrawn from consideration because the claim(s) requires the inventive limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





	Claim Status
Claims 1 and 10 have been amended; support for claims 1 and 10 are found in Figure 9A.
Claims 15-26 and 29-30 have been cancelled.
Claims 35 and 36 have been added, support is found in Figure 9a and [0055]. No new matter has been added.
Claims 1-14, 27-28 and 31-36 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The 35 USC § 103 claim rejections have been withdrawn in view of the remarks and amendments to the claims.

Allowable Subject Matter
Claims 1-14, 27-28 and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach nor render obvious the claim limitations of preparing a plurality of device/battery layers wherein an adhesive resin layer is on a metal layer and a glass layer is on a side of the adhesive resin layer opposite to the metal layer, stacking a plurality of battery/device layer, drilling vertically a first and second hole through the stacked battery/device layers wherein drilling causes exposed portions of the metal layer/anode or cathode electrodes to be exposed around the first and second drilling holes, and wherein the holes are then filled with a conductive material.
The closest prior art of record is considered to be Horibe (US 2018/0083304 A1) and Shih (US 2010/0291431 A1).

Shih discloses a thin film battery and a method of drilling stacked batteries and then filling the openings with a conductive material. Shih fails to teach the order of the stacking of the metal layer, the glass layer, and the adhesive resin layer. The specific order of the stacking and then drilling is not taught in the prior art. A skilled artisan would have no teaching, motivation, nor suggestion to rearrange the elements with the battery of Shih such that the specific stacking structure of the layers is obtained as this would completely change the battery and may cause the battery to inoperable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments in view of the amendments, see remarks and claims, filed 12/09/2021, with respect to independent claims 1 and 01 have been fully considered and are persuasive.  The rejection of 09/13/2021 has been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727